ITEMID: 001-57781
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: CHAMBER
DATE: 1992
DOCNAME: CASE OF HERCZEGFALVY v. AUSTRIA
IMPORTANCE: 2
CONCLUSION: No violation of Art. 3;No violation of Art. 5-1;No violation of Art. 5-3;No violation of Art. 8;Violation of Art. 5-4;Violation of Art. 8;Violation of Art. 10;Not necessary to examine Art. 13;Non-pecuniary damage - financial award;Costs and expenses award - Convention proceedings
JUDGES: C. Russo;R. Pekkanen
TEXT: 8. Mr Istvan Herczegfalvy is a Hungarian citizen who has lived in Austria since 1964. He currently resides in Vienna.
9. From 13 May 1972 to 13 May 1977 he served two prison sentences in succession, following convictions pronounced by the Vienna Regional Criminal Court (Landesgericht für Strafsachen) and confirmed in part by the Supreme Court (Oberster Gerichtshof), inter alia for assaults on his wife, clients of his television repair business and public officials.
10. The Inner Vienna District Court (Bezirksgericht Wien Innere Stadt) on 23 December 1975 and the Vienna Regional Civil Court (Landesgericht für Zivilrechtssachen), acting as guardianship court (Pflegschaftsgericht), on 3 November 1977 declared the applicant partly incapacitated (beschränkt entmündigt) and appointed an adviser (Beistand) for him. They did so on the basis of a psychiatrist’s report which had been drawn up following numerous complaints by him about prison conditions.
On 9 August 1983 the District Court appointed a new adviser, who has acted as such since then. According to a ruling of the guardianship court of 19 July 1984, his position was equivalent as from 1 July 1984 to that of a curator (Sachwalter) within the meaning of Article 273 (3), sub-paragraph 3, of the Civil Code (see paragraph 54 below).
11. In the meantime, further prosecutions were brought against Mr Herczegfalvy for assaults on warders and fellow prisoners and for serious threats against judges.
On 10 May 1977 the Regional Court ordered that once he had finished serving his sentence on 13 May (see paragraph 9 above) the applicant should remain in detention under Article 180 (2), sub-paragraphs 1 and 3, of the Code of Criminal Procedure (see paragraph 40 below), as there was reason to fear that he might attempt to abscond and might commit other offences. The applicant unsuccessfully appealed to the Review Chamber (Ratskammer) of the Regional Court and to the Vienna Court of Appeal (Oberlandesgericht), whose rulings were given on 18 May and 21 June respectively. The pre-trial detention (Untersuchungshaft) was confirmed by the presiding judge of the Regional Court on 2 November 1977.
12. In accordance with the opinions of several experts, the presiding judge on 9 January 1978 ordered Mr Herczegfalvy’s provisional placement (vorläufige Unterbringung) in an institution for mentally ill offenders (Article 438 of the Code of Criminal Procedure; see paragraph 44 below). The order was confirmed by the Review Chamber on 6 March and the Court of Appeal on 19 April 1978, and the applicant was transferred to the special prison at Mittersteig, Vienna.
13. According to the psychiatrists who examined him, he was suffering from paranoia querulans, which was equivalent to a mental illness and meant that he was not responsible for his acts; he was extremely aggressive and incapable of understanding that his behaviour was unlawful, and there was a risk that attendance at the trial could harm his health.
Following these reports, the public prosecutor’s office amended the indictment on 15 June 1978 and now sought Mr Herczegfalvy’s detention rather than conviction. From that date the detention in issue was based on Article 429 (4) of the Code of Criminal Procedure (see paragraph 44 below). The applicant’s appeal against the amended indictment was dismissed by the Court of Appeal on 30 August 1978.
14. The hearing before the Regional Court took place on 9 and 10 January 1979. It had previously been necessary to adjourn a hearing arranged for 14 December 1976 because the case-file had been lost, to adjourn a hearing of 3 May 1977 because of the applicant’s request for further witnesses to be called, a hearing of 25 October 1977 because the presiding judge was absent, one of 2 November 1977 because fresh evidence had been produced, one of 6 March 1978 because of mistakes in sending out summonses, and one of 5 April 1978 because the applicant had spat in the presiding judge’s face, which had led to the indictment being amended (see paragraph 13 above).
On 10 January 1979 the court found that the charges against Mr Herczegfalvy had been proved and ordered him to be detained under Article 21 (1) of the Criminal Code (see paragraph 45 below), on the grounds that he was dangerous and not criminally responsible for his acts. The court relied on the opinions of three psychiatrists who had each diagnosed paranoia querulans which from 1975 at least had been equivalent to a mental illness.
15. The applicant brought an application for a declaration of nullity (Nichtigkeitsbeschwerde) to the Supreme Court. The Regional Court decided, however, that pending the decision he should remain provisionally detained under Article 429 (4) of the Code of Criminal Procedure, but in prison, on the psychiatrist’s recommendation.
16. On 28 June 1979 the Regional Court, relying on section 50 of the Hospitals Law, ordered that the detention should be continued and that the applicant should be transferred as a matter of urgency to a psychiatric hospital, so that the treatment he required could be carried out. Mr Herczegfalvy stayed there from 29 June to 23 July 1979 and was then returned to the prison.
The Vienna Court of Appeal, to which the applicant had appealed, held on 29 August 1979 that it had no jurisdiction: as Article 429 (4) of the Code of Criminal Procedure was the only provision which could apply, it was for the Review Chamber of the Regional Court to hear the appeal.
17. On 5 September 1979 the Review Chamber upheld the detention in issue. Applying Article 429 (4) of the Code of Criminal Procedure, it ordered Mr Herczegfalvy to be sent to the Vienna psychiatric hospital so that he could receive urgent medical and socio- and psycho-therapeutic treatment there, which was essential inter alia because of the hunger strike he had carried on since 2 August 1979. On 10 September 1979 he was admitted to ward 23 of that hospital, and stayed there until his release on 28 November 1984.
The applicant’s appeal against this decision was dismissed by the Vienna Court of Appeal on 8 October 1979.
18. In the meantime the Supreme Court had on 3 October 1979 varied the judgment of 10 January 1979 in part (see paragraphs 14-15 above), quashed the detention order and remitted the case to the Regional Court.
19. On 4 December 1979 Mr Herczegfalvy requested his release. On 14 December the investigating judge informed him that he continued to be detained in accordance with Article 429 (4) of the Code of Criminal Procedure.
At that judge’s request, the psychiatric hospital submitted a report dated 17 January 1980 expressing the opinion that it was not possible to place the applicant in ordinary pre-trial detention, as his aggressive behaviour was still causing danger to those around him.
Pursuant to Article 429 (4), the Review Chamber and the Court of Appeal extended the detention in question in 1980.
20. After hearings on 20 March and 9 April 1980 the Regional Court, to which the case had been remitted (see paragraph 18 above), found that the charges against Mr Herczegfalvy - which included further serious threats against a judge on 24 December 1979 - had been proved and ordered him to be detained in an institution for mentally ill offenders under Article 21 (1) of the Criminal Code. It based its decision on the judgment of 10 January 1979, the three psychiatric reports on which it had been based (see paragraph 14 above), and the opinions of the authors of the reports, who had appeared at the hearing and stated that despite certain improvements there had been no fundamental change in the situation.
As the applicant had withdrawn his appeal and application for a declaration of nullity in writing on 30 October 1980 and at a hearing on 6 November, the judgment was on the latter date declared binding by a final order (Endverfügung), which set the date of 1 October 1981 for the next judicial review of the detention (Article 25 (3) of the Criminal Code; see paragraph 46 below).
The applicant subsequently challenged the validity of his declarations. He said that he had made them only with a view to his repatriation to Hungary, which was discussed on 6 November 1980 but did not come about.
21. On 8 February 1982 the Regional Court, acting under Article 21 (1) of the Criminal Code, extended Mr Herczegfalvy’s detention, as a psychiatric report produced at the request of that court stated that he was a dangerous person. The court took its decision under Article 25 (3) of the Criminal Code, after an official of the psychiatric hospital had stated to the court that the annual review of the lawfulness of the detention should have taken place on 1 October 1981 at the latest (see paragraph 20 above).
22. On 13 July, 19 September and a date in October 1983 the applicant requested his release, pointing out that the period for carrying out the annual review had expired on 8 February 1983. On receiving the first of these applications, the court consulted a psychiatrist, who submitted a report on 22 October recommending the applicant’s release subject to supervision (see paragraph 33 below).
An application to exercise its supervisory jurisdiction (Dienstaufsichtsbeschwerde) was made to the Court of Appeal, which ordered the Regional Court to reach a decision speedily; on 16 February 1984 the latter court ordered a further extension of the detention in issue. Taking into account the opinions of the psychiatric expert and the director of the hospital, filed on 25 January 1984, it considered that there had been no fundamental change in Mr Herczegfalvy’s mental state. He was still suffering from paranoia querulans, and if released would undoubtedly refuse to follow the necessary course of treatment; he would consequently be likely to bring numerous complaints or even carry out the threats he had made, in particular those against the prison staff (see paragraph 33 below).
On 4 April 1984 the Court of Appeal dismissed the applicant’s appeal and confirmed that the requirements for his release under Article 47 (2) of the Criminal Code were not satisfied.
23. Mr Herczegfalvy made further applications for release on 6 June and 23 September 1984. He was conditionally released on 28 November in accordance with the court’s decision of 14 November, itself based on a psychiatric report dated 14 September (see paragraph 34 below). The court found that the applicant’s paranoia had admittedly worsened, but that it was primarily due to his detention (Haftquerulanz); the vexatious complaints and petitions (Rechtsquerulanz) did not constitute a danger within the meaning of Article 21 of the Criminal Code; since being detained the applicant had behaved with genuine aggressiveness on a few occasions only; although the possibility could not be excluded of his becoming aggressive in the event of frustration, his psychiatric history did not permit the conclusion that his abnormal personality would induce him to commit criminal offences; moreover, continued psychiatric treatment or treatment by drugs was not considered necessary by the expert, although it was recommended.
24. On being returned to prison after his stay in the Vienna psychiatric hospital from 29 June to 23 July 1979 (see paragraph 16 above), Mr Herczegfalvy had begun a hunger strike on 2 August 1979 as a protest against his detention and the refusal to give him his files. He collapsed on 28 August and was transferred to a clinic where he received intensive medical care. On 10 September 1979 he was transferred back to the Vienna psychiatric hospital, where he remained until his release on 28 November 1984 (see paragraph 23 above).
25. As the applicant was in an extremely weak state when returned there, the director of the hospital ordered him to be force fed, pursuant to section 8 (3) of the Hospitals Law (see paragraph 51 below). The applicant refused all contact and refused to have any medical examination or treatment, and was also given sedatives against his will (three doses of 30mg each of Taractan IM); on 14 and 15 September 1979 he was attached to a security bed, the net and straps of which he succeeded in cutting through. On 17 September he was given a different neuroleptic (Sordinol IM), as infiltrations had appeared. He stopped refusing food on 27 September 1979, after being allocated a single room and being given some of his files.
26. Mr Herczegfalvy again went on hunger strike from 26 November to 13 December 1979, on which date he allegedly eventually agreed to be fed through a tube (Sondenernährung) once daily. However, he later denied that his consent had been validly given.
27. In view of the deterioration of his physical and mental state, he was injected by force with 90mg of Taractan on 15 January 1980, in order to bring about a state of somnolence (Dämmerschlaf) in which it would be possible to treat him by means of perfusions. Since he had resisted this with violence, the emergency team had had to overpower him. On 18 January he was transferred to the intensive care unit, as he showed symptoms of pneumonia and nephritis; he stayed there until 30 January 1980.
28. He had not made a complete recovery when he left, and he still needed treatment with antibiotics and neuroleptics. On his return to the closed unit he was handcuffed and a belt placed around his ankles because of the danger of aggression and the death threats he was making; the restraints were not removed until 14 February 1980. According to the Government, their position was changed regularly, in order to avoid nervous paralysis, and on 12 February he had agreed to be fed by a woman doctor. The applicant stated, however, that other belts had been put around his thighs and stomach and had been untied for the first time only on 2 February; in order to obtain his files and writing materials with which to write his complaints, he had continued his hunger strike without interruption, and had been artificially fed throughout this period.
29. From 19 February 1980 the applicant calmed down and behaved in a more co-operative manner. Although he continued to insult the staff from time to time, he agreed to communicate with those around him and consented to being fed through a tube by a female doctor twice weekly. On 22 February he was given paper and a ballpoint pen.
30. Following a dispute about his correspondence, Mr Herczegfalvy was forbidden on 27 December 1980 to watch television. As his physical resistance to the forced administration of neuroleptics had frequently been in vain and had even led to injuries (loss of teeth, broken ribs and bruises), he brought a complaint of assault on each occasion that he was given medicaments. These letters, which he claimed had not been communicated to the relevant authorities, filled six binders; they were given to him on his discharge.
31. During this period he continued to refuse, at least in part, to take nourishment other than through a tube, but on 12 November 1982 he stated that he no longer needed to be fed artificially, as a doctor had persuaded him to end his hunger strike by explaining to him that it was endangering his life. Hospital reports had, however, stated that he appeared to be adequately nourished.
32. In an opinion of 5 March 1983 an expert considered that conditional release of the applicant would be possible if certain accompanying psychiatric and social measures were taken. In his view, Mr Herczegfalvy’s behaviour was much improved, so that there was now virtually no danger.
33. After a further series of complaints which were regarded as vexatious, the Regional Court consulted the hospital on 28 July 1983 as to the applicant’s possible release.
On 22 October 1983 an expert noted the progress which the applicant had made and expressed the opinion that troublesome behaviour did not constitute a risk within the meaning of Article 21 of the Criminal Code.
However, in a letter of 25 January 1984, the director of the hospital advised the court not to terminate Mr Herczegfalvy’s detention; as the treatment carried out, based on medication, had only a sedative effect, the possibility could not be excluded that if he were released, he would again become aggressive and dangerous.
The Regional Court thereupon on 16 February 1984 refused to release the applicant (see paragraph 22 above).
34. He eventually recovered his liberty on 28 November 1984, after a further expert report dated 14 September 1984 (see paragraph 23 above).
35. While in detention Mr Herczegfalvy addressed an extremely large number of petitions and complaints to various authorities, relating inter alia to his medical treatment and the proceedings brought by him. As he considered that he did not have the necessary money, he refused on several occasions to put stamps on his letters, or sent them to the Ministry of Justice for that purpose. In order to stem this flow of correspondence, he was deprived from time to time of writing materials, and his unstamped letters were frequently returned to him, with the exception of those addressed to the public authorities, in particular the courts.
36. With respect to the letters written at the psychiatric hospital, the hospital management had agreed with the applicant’s curator that they would be transmitted to him regularly and it would be for him to decide whether it was necessary to send them on; this system would apply to all letters other than those to his lawyer, his adviser and the guardianship court. Mr Herczegfalvy has complained that even those letters were not all sent on.
37. When he left the hospital the applicant was given six binders containing the originals of these letters and also about fifty sealed letters; the postal register showed that the latter had never been sent to their addressees, namely the police, the public prosecutor’s office and the courts.
38. Mr Herczegfalvy also claimed that he had been deprived of reading matter, radio and television for long periods during his detention, in particular from 15 January 1980 to the end of February of that year and from 27 December 1980; from 15 June 1981 there had been no television set in his cell or in the ward. He alleged that these measures had been taken for disciplinary purposes only.
39. According to the Government, these measures were based on section 51 (1) of the Hospitals Law (see paragraph 51 below), had been justified for therapeutic reasons, and had lasted for a short time only on each occasion.
40. Article 180 (1) and (2) of the Code of Criminal Procedure, in the version in force at the time, permits the pre-trial detention of a person (where there are serious reasons for suspecting him of having committed a criminal offence) if there is a danger of absconding, collusion or repetition of offences.
41. The risk of absconding cannot be presumed if the accused is liable to a penalty of not more than five years’ imprisonment, is living in normal conditions and has a permanent address in Austria, unless he has already attempted to abscond (Article 180 (3)).
42. The accused can bring an application for release at any time (Article 194 (2)). Under Articles 194 and 195 the request is examined by the Review Chamber of the Regional Court at a hearing in private, in the presence of the accused or his lawyer. If the accused or the public prosecutor’s office appeals to the Court of Appeal, the hearing also takes place in private, in the presence of a member of the principal public prosecutor’s office, but in the absence of the accused and his lawyer.
If no such application is made by the accused, the Review Chamber of its own motion reviews the detention when it has lasted for two months or where three months have passed since the last hearing and the accused has no lawyer (Article 194 (3)).
After the definitive indictment or the fixing of the hearing date for the trial, these review hearings cease. Decisions on the continuation of the detention are now taken by the trial court during the hearing and by the Review Chamber, sitting in private, at other times (Article 194 (4)).
43. Detention on remand is terminated at the latest at the time when a person who has been convicted begins to serve his sentence; the time spent in detention on remand is automatically deducted from the sentence (Article 38 of the Criminal Code).
44. In two cases specified in Articles 429 (4) and 438 of the Code of Criminal Procedure, pre-trial detention may take the form of placement in an institution for mentally ill offenders:
"If one of the reasons for detention specified in Article 180 (2) or (7) exists, or if the person concerned cannot remain at liberty without there being a danger for himself or other persons, or if medical observation of him is necessary, an order shall be made for his provisional detention in an institution for mentally ill offenders or for his admission to a public hospital for mental illnesses ..."
"If there are sufficient reasons for presuming that the conditions in [Article] 21 (2) ... of the Criminal Code are fulfilled, and if reasons for detention (Article 180 (2) and (7)) exist, but the accused cannot without difficulty be detained in the prison of a court, an order shall be made that detention on remand is to take the form of provisional placement in an institution for mentally ill offenders ..."
45. Under Article 21 of the Criminal Code:
"(1) If a person commits an offence punishable with a term of imprisonment exceeding one year, and if he cannot be punished for the sole reason that he committed the offence under the influence of a state of mind excluding responsibility (Article 11) resulting from a serious mental or emotional abnormality, the court shall order him to be placed in an institution for mentally ill offenders, if in view of his person, his condition and the nature of the offence it is to be feared that he will otherwise, under the influence of his mental or emotional abnormality, commit a criminal offence with serious consequences.
(2) If such a fear exists, an order for placement in an institution for mentally ill offenders shall also be made in respect of a person who, while not lacking responsibility, commits an offence punishable with a term of imprisonment exceeding one year under the influence of his severe mental or emotional abnormality. In such a case the placement is to be ordered at the same time as the sentence is passed."
46. The duration of these preventive measures is governed by Article 25 of the Criminal Code, which states that:
"(1) Preventive measures are to be ordered for an indefinite period. They are to be implemented for as long as is required by their purpose ...
(2) The termination of preventive measures shall be decided by the court.
(3) The court must of its own motion examine at least once yearly whether the placement in an institution for mentally ill offenders ... is still necessary.
..."
47. Article 184 of the Code of Criminal Procedure provides that:
"Pre-trial detention is intended to counteract the dangers specified in Article 180 (2). In accordance with the statutory provisions and the regulations based thereon, persons in pre-trial detention may be subjected to restrictions only if they serve the purposes of detention or the maintenance of security or order in the institutions. Prisoners in pre-trial detention are to be treated with calm, seriousness and firmness, in a just manner and with respect for their sense of honour, human dignity and with as little as possible interference with their personality."
48. Articles 187 and 188 of the Code of Criminal Procedure govern the correspondence of prisoners in pre-trial detention:
"(1) Prisoners in pre-trial detention may, without prejudice to Article 45 of this Code and sections 85 and 88 of the Law on Enforcement of Sentences, correspond in writing with all persons who are not likely to prejudice the purpose of the pre-trial detention, and to receive visits from such persons.
(2) Correspondence shall not be subject to any restrictions, unless surveillance is prejudiced by the exceptional volume of the correspondence of a prisoner in pre-trial detention. In such a case the restrictions which are necessary for proper surveillance shall be ordered. Letters which are likely to prejudice the purpose of the detention are to be withheld, unless provided otherwise by sections 88 and 90 (4) of the Law on Enforcement of Sentences, relating to written correspondence with official bodies and legal advisers. Letters from prisoners in pre-trial detention which give rise to suspicion that an offence, not being an offence which can be prosecuted only at the request of a person concerned, is being committed by means of them, are always to be stopped, unless they are addressed to a national general representative body, a national court or another national authority, or to the European Commission of Human Rights.
..."
"Decisions as to which persons prisoners in pre-trial detention may correspond in writing with and which visits they may receive, surveillance of correspondence and visits, and all other orders and decisions relating to contacts between prisoners in pre-trial detention and the outside world (sections 86-100 of the Law on Enforcement of Sentences) are to be taken by the investigating judge, with the exception of surveillance of parcels. Surveillance of correspondence can be waived only in so far as no prejudice of the purpose of detention is to be feared as a result thereof."
49. Unless provided otherwise, the provisions of the Law on Enforcement of Sentences (Strafvollzugsgesetz) applicable to persons in prison also apply by analogy to persons placed in institutions for mentally ill offenders (section 167 (1) of that law). They lay down detailed regulations, for example, with respect to:
- the right to necessary medical treatment (sections 66 et seq.), and compulsory medical treatment and force-feeding (section 69);
- the right of access to information by means of books, magazines, newspapers, radio and television (sections 58 et seq.);
- the right of correspondence, in particular with close relatives and other persons, lawyers, courts and other authorities, representative bodies, the ombudsman, the European Commission of Human Rights and, in the case of a foreign national, his consulate (sections 86 et seq.);
- the right to bring petitions and complaints (sections 119 et seq.). Prisoners may submit petitions concerning their conditions of imprisonment (section 119) and complain of actions of the prison staff which in their opinion infringe their rights (section 120). Complaints are to be addressed to the governor of the prison or, where the complaint is brought against the governor, to the Federal Ministry of Justice (section 121); this remains subject to review by the Administrative Court and the Constitutional Court (Articles 130 and 144 of the Federal Constitution).
Prisoners may submit petitions and requests, other than those relating to their medical treatment, by means of an application to a higher official, but this does not give the right to an administrative decision (section 120 (1), second sentence, and section 122).
50. Section 165 (1) authorises restrictions on the rights of mentally ill offenders only to the extent necessary for the attainment of the purpose of the detention, and prohibits all interferences with their human dignity and with the rights guaranteed them by sections 119 to 122. It also provides that complaints which have obviously been brought solely because of the detainee’s mental or emotional disturbance and which are not based on an infringement of his rights shall be rejected without any formal procedure.
51. Before the establishment of special institutions for mentally ill offenders, they were placed in closed units of public psychiatric hospitals, regulated by the Hospitals Law (Krankenanstaltengesetz). That law provides inter alia:
"(1) The medical service must be organised in such a way that medical assistance is always immediately available in the hospital.
(2) Hospital patients may be medically treated only in accordance with the principles and recognised methods of medical science.
(3) Special curative treatments including surgical operations may be carried out on a patient only with his consent, but if the patient has not yet reached the age of eighteen or if because he lacks mental maturity or health he cannot assess the necessity or usefulness of the treatment, only with the consent of his legal representative. Consent is not required if the treatment is so urgently necessary that the delay involved in obtaining the consent of the patient or his legal representative or in appointing a legal representative would endanger his life or would entail the danger of serious harm to his health. The medical director of the hospital or the doctor responsible for the management of the hospital department concerned shall decide on the necessity and urgency of treatment."
"Patients who are compulsorily detained ... may be subjected to restrictions with respect to freedom of movement or contact with the outside world."
52. The applicant’s partial legal incapacitation, which was pronounced in 1975 (see paragraph 10 above), was based on sections 1 (2) and 4 of the Incapacitation Regulations (Entmündigungsordnung) of 1916:
"Adults who are unable to look after their own affairs and, because of a mental illness or a handicap, need the assistance of an adviser (Beistand) to look after their affairs appropriately, may be declared partially incapacitated."
"(1) A person who is partially incapacitated shall be treated as a minor over fourteen years (mündiger Minderjähriger) and shall be given an adviser.
...
(3) The adviser shall have the rights and duties of a guardian (Vormund), but the guardianship court may reserve to the adviser the right to dispose over what the incapacitated person acquires by his work."
53. The functions of a guardian are defined in Article 188, first sentence, of the Civil Code (Allgemeines Bürgerliches Gesetzbuch), which reads as follows:
"A guardian must primarily take care of the person of the minor, but also administer his property."
Article 216 (1) states that if care for the person and education of a minor is not the responsibility of a person having parental authority, the guardian shall have responsibility therefor.
54. Under the Law of 1983 on the appointment of curators of handicapped persons (Sachwaltergesetz), persons who have been declared totally or partly legally incapacitated are to be regarded from 1 July 1984 as having the assistance of a curator (Sachwalter), empowered under Article 273 (3), sub-paragraph 3, of the Civil Code to look after all their affairs.
Under Article 282 of the Civil Code a curator has the same rights and obligations as a guardian, but must also care for the person of a handicapped person, in particular his medical and social treatment, unless a court decides otherwise.
55. Any administrative act, including the exercise of direct administrative compulsion against a particular person, may in principle be challenged as to its lawfulness before the Administrative Court (Verwaltungsgerichtshof, Article 130 of the Federal Constitution) and as to its constitutionality before the Constitutional Court (Verfassungsgerichtshof, Article 144).
However, there does not appear to be any example in the case-law of such an application against the acts of a psychiatric hospital of the type of those in issue in the present case.
VIOLATED_ARTICLES: 10
5
8
VIOLATED_PARAGRAPHS: 5-4
NON_VIOLATED_ARTICLES: 3
5
8
NON_VIOLATED_PARAGRAPHS: 5-1
5-3
